         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


JESSICA PEREZ, INDIVIDUALLY AND                      §
AS NEXT FRIEND OF KH AND MH,                         §
MINOR CHILDREN,                                      §               SA-19-CV-00375-XR
              Plaintiff,                             §
                                                     §
v.                                                   §
                                                     §
ALVIN BOECKEN, JIM BALLARD,                          §
            Defendants.



                                             ORDER

       On this date, the Court considered Defendants’ Motion to Exclude the Testimony and

Records of Plaintiff’s Designated Expert Witness Michael Leonard, M.D. (ECF No. 45), Plaintiff’s

Response (ECF No. 49), and Defendants’ Reply (ECF No. 58); Defendants’ Motion to Limit the

Testimony of Plaintiff’s Designated Expert Witness Kerry V. Nelson (ECF No. 50); Plaintiff’s

Motion to Strike Retained Defense Witness Christine Dickison (ECF No. 51) and Defendants’

Response (ECF No. 59); and Plaintiff’s Motion to Strike or Limit the Testimony of Retained

Defense Witness Warren Neely, M.D. (ECF No. 52) and Defendants’ Response (ECF No. 60).

After careful consideration, the Court issues the following order.

                                        BACKGROUND

       This case is brought by Plaintiff Jessica Perez, on her own behalf and on behalf of her

minor children (“Plaintiff”), for damages arising from a motor-vehicle collision. Plaintiff alleges

that on October 19, 2017, Plaintiff was lawfully operating her vehicle when she was struck by a

commercial motor vehicle driven by Defendant Alvin Boecken (“Boecken”). ECF No. 1 ¶ 6.

According to Plaintiff, Boecken “changed lanes into Plaintiff,” striking her and causing the



                                                 1
          Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 2 of 26




collision and Plaintiff’s injuries and damages. Id. Plaintiff claims that Boecken was operating the

commercial vehicle in the course and scope of his employment with Defendant Jim Ballard d/b/a

CAB Transport (“CAB Transport”). Id. Plaintiff’s minor children Keegan Hillsman and Morgan

Hillsman were passengers in Plaintiff’s car at the time of the collision. Id. Plaintiff claims that

she suffered severe and permanent bodily injuries as a direct and proximate result of the collision.

Id. ¶ 8. Plaintiff also claims her injuries have caused her physical and mental condition to

deteriorate and will in reasonable probability cause her to suffer deterioration in the future. Id.

Plaintiff alleges she incurred the following damages:

           a)   Reasonable medical care and expenses in the past…;
           b)   Reasonable and necessary medical care and expenses…in the future;
           c)   Physical pain and suffering in the past;
           d)   Physical pain and suffering…in the future;
           e)   Physical impairment in the past;
           f)   Physical impairment…in the future;
           g)   Lost wages in the past;
           h)   Loss of earning capacity…which will…be incurred in the future;
           i)   Mental anguish in the past;
           j)   Mental anguish which will…be suffered in the future;
           k)   Fear of future disease or condition;
           l)   Disfigurement;
           m)   Cost of medical monitoring and prevention in the future; and
           n)   Loss of household services.

Id. ¶ 9. Plaintiff also seeks exemplary damages. Id. ¶ 12. Plaintiff brings various claims sounding

in negligence against both Defendants.

       Pursuant to the Scheduling Order in this case (ECF No. 7) and agreed-upon extensions

granted by the Court, Plaintiff’s deadline to file her designation of testifying experts and serve the

materials required by Federal Rule of Civil Procedure 26(a)(2)(B) was December 23, 2019. See

Text Order dated December 18, 2019 (extending expert designation deadlines). Defendants’

deadline for the same was January 24, 2020. Id. The deadline for filing supplemental reports




                                                  2
           Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 3 of 26




required under Federal Rule of Civil Procedure 26(e) was February 4, 2020. ECF No. 7. Both

Plaintiff and Defendants timely filed their expert designations. ECF Nos. 36, 38.

         Defendants now seek to exclude or limit the testimony of two of Plaintiff’s designated

expert witnesses: Dr. Michael Leonard, M.D. and Kerry V. Nelson. ECF Nos. 45, 50. Plaintiff,

in turn, seeks to strike or limit the testimony of two of Defendants’ designated experts: Christine

Dickison and Dr. Warren Neely, M.D. ECF Nos. 51, 52.

                                           DISCUSSION

    I.       Legal Standards

         Rule 702 of the Federal Rules of Evidence allows a witness “who is qualified as an expert”

to testify if:

         (a) the expert’s scientific, technical, or other specialized knowledge will help the
             trier of fact to understand the evidence or to determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the facts of the
             case.

FED. R. EVID. 702. The Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993) provides the analytical framework for determining the admissibility of

expert testimony. Daubert requires the district courts to act as “gatekeepers” to ensure expert

testimony meets Rule 702’s standards. Id. at 589. As a preliminary matter, a district court “must

be assured that the proffered witness is qualified to testify by virtue of his ‘knowledge, skill,

experience, training, or education.’” United States v. Cooks, 589 F.3d 173, 179 (5th Cir. 2009)

(quoting FED. R. EVID. 702). If the expert is qualified, a court must follow Daubert’s analytical

framework to ensure “that an expert’s testimony both rests on a reliable foundation and is relevant

to the task at hand.” Daubert, 509 U.S. at 597.




                                                  3
          Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 4 of 26




        The reliability inquiry entails a preliminary assessment of whether the reasoning or

methodology underlying the testimony is scientifically valid and can be properly applied to the

facts in issue. Id. at 592–93. In Daubert, the Supreme Court enumerated five nonexclusive factors

to consider when assessing whether the methodology upon which an expert rests his opinion is

reliable. These factors are: (1) whether the expert’s theory can be or has been tested, (2) whether

the theory has been subject to peer review and publication, (3) the known or potential rate of error

of a technique or theory when applied, (4) the existence and maintenance of standards and controls,

and (5) the degree to which the technique or theory has been generally accepted in the scientific

community. Id. at 593–94; Burleson v. Tex. Dep’t of Criminal Justice, 393 F. 3d 577, 584 (5th

Cir. 2004). The test for determining reliability is flexible and can adapt to the particular

circumstances underlying the testimony at issue. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137 (1999). The point of this inquiry “is to make certain that an expert, whether basing testimony

upon professional studies or personal experience, employs in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field.” Id.

        The relevance inquiry requires the Court to determine if expert testimony will “assist the

trier of fact to understand the evidence or to determine a fact in issue.” Daubert, 509 U.S. at 591.

“Evidence is relevant if … it has any tendency to make a fact more or less probable than it would

be without the evidence; and the fact is of consequence in determining the action.” FED. R. EVID.

401.

        In determining the admissibility of expert testimony, the district court should approach its

task “with proper deference to the jury’s role as the arbiter of disputes between conflicting

opinions.” Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th Cir. 1987). The party proffering

expert testimony has the burden of establishing by a preponderance of the evidence that the



                                                   4
            Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 5 of 26




challenged expert testimony is admissible. Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th

Cir. 1998); see also FED. R. EVID. 104.

    II.      Analysis

             a. Dr. Michael Leonard, M.D.

          Plaintiff designated Dr. Michael Leonard, M.D. (“Leonard”) as a non-retained expert

witness. ECF No. 36. Leonard is a board-certified neurosurgeon who specializes in conditions of

the spine. Dep. of Michael Leonard 8:14–16, 9:2–4, ECF No. 45-2 (hereinafter, “Leonard Dep.”).

Leonard treated Plaintiff for neck pain following the collision at issue in this case, beginning on

September 5, 2018.1 According to Plaintiff’s expert designation, Leonard is one of Plaintiff’s

“treating medical providers” who “may testify regarding the injuries sustained by [Plaintiff] in the

incident made the subject of this suit, their medical diagnosis, prognosis and the reasonable and

necessary cost of hospital, doctor and medical bills for treatment of his [sic] injuries in the past

and in the future.” ECF No. 36 at 4. Plaintiff’s expert designation also directs its readers to “refer

to the healthcare providers [sic] records for their mental impressions, opinions, conclusions, and

the factual basis for each opinion.” Id. Leonard was deposed on April 16, 2020. See generally

Leonard Dep.

          Defendants move to exclude Leonard’s testimony and records on three grounds: (1)

Plaintiff failed to properly disclose Leonard as an expert witness under Federal Rule of Civil

Procedure 26(a)(2); (2) Leonard’s opinions on the cause of Plaintiff’s injuries are unreliable under

Daubert; and (3) Leonard’s opinions on the reasonableness of Plaintiff’s medical expenses are

unreliable and inadmissible. For the reasons that follow, the Court will GRANT IN PART and

DENY IN PART Defendants’ Motion to Exclude (ECF No. 45).


1
 The Court notes that the collision at issue in this case occurred on October 19, 2017. Plaintiff admits that her first
visit with Leonard was nearly a year later, on September 5, 2018. ECF No. 49 at 8.

                                                          5
          Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 6 of 26




                    i. Should Leonard’s testimony be excluded for Plaintiff’s failure to comply
                       with Rule 26?

        First, Defendants argue Plaintiff’s disclosure of Leonard was insufficient to satisfy Rule

26, and that this is grounds for exclusion of Leonard’s testimony in its entirety under Rule 37. Id.

¶ 12. The required disclosure of expert witnesses under Rule 26 differs depending on the

characterization of the witness: if he is “one retained or specially employed to provide expert

testimony in the case or one whose duties as the party’s employee regularly involve giving expert

testimony,” then Rule 26(a)(2)(B) requires the disclosure include a written report. FED. R. CIV. P.

26(a)(2)(B). The expert report must contain:

        (i) a complete statement of all opinions the witness will express and the basis and
        reasons for them;
        (ii) the facts or data considered by the witness in forming them;
        (iii) any exhibits that will be used to summarize or support them;
        (iv) the witness's qualifications, including a list of all publications authored in the
        previous 10 years;
        (v) a list of all other cases in which, during the previous 4 years, the witness testified
        as an expert at trial or by deposition; and
        (vi) a statement of the compensation to be paid for the study and testimony in the
        case.

Id. If the witness is not required to provide a written report under Rule 26(a)(2)(B), the disclosure

of the witness must still state: (i) the subject matter on which the witness is expected to present

evidence, and (ii) a summary of the facts and opinions to which the witness is expected to testify.

FED. R. CIV. P. 26(a)(2)(C). “If a party fails to provide information or identify a witness as required

by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence

on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless.”

FED. R. CIV. P. 37(c).

        Plaintiff disclosed Leonard as a “non-retained expert” and a “treating medical provider,”

purportedly under Rule 26(a)(2)(C), and so did not provide the materials required under Rule



                                                    6
             Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 7 of 26




26(a)(2)(B). Defendants argue that “[a]lthough an expert report is generally not required for a

treating physician to testify regarding treatment,” Leonard’s deposition testimony “extends beyond

that of a treating physician” and “triggered the requirements for a proper expert disclosure pursuant

to Rule 26(a)(2)(B).” ECF No. 45 ¶¶ 11, 19. Specifically, Defendants take issue with Leonard’s

reliance on a Texas Peace Officer’s Crash Report to form his opinions as to causation, and with

Leonard’s meeting with Plaintiff’s counsel and reviewing a PowerPoint presentation before

testifying as to both causation and Plaintiff’s medical expenses. Id. ¶¶ 22–24. “Dr. Leonard’s

opinions are founded, at least in part, on information and material which he did not review or

prepare in the course of treating Plaintiff.” Id. ¶ 25. This makes Leonard “a Rule 26(a)(2)(B)

expert witness who should have been designated in accordance with the requirements found in this

rule.” Id.

       Plaintiff responds that Leonard was not required to be disclosed as an expert under Rule

26(a)(2)(B). ECF No. 49 at 1–3. First, Plaintiff argues the PowerPoint Leonard reviewed in

preparation for his deposition was not prejudicial to the defense and consisted mostly of Leonard’s

own records that were disclosed to Defendants. Id. at 2. Next, Plaintiff claims that Leonard’s

opinion as to causation does not make him a Rule 26(a)(2)(B) witness because he formed those

opinions during the course of his treatment of Plaintiff. Id. at 2–3.

       The Court agrees with Defendants that some of Leonard’s testimony as to causation extend

beyond that of a “treating physician,” and as such should have been disclosed pursuant to Rule

26(a)(2)(B). Although a treating physician typically need not provide a written report, where an

expert’s opinion extends beyond that of a treating physician an expert report may be required.

Compare FED. R. CIV. P. 26 advisory committee’s note to 1993 amendment (“A treating physician,

for example, can be deposed or called to testify at trial without any requirement for a written



                                                  7
          Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 8 of 26




report.”) with Shelton v. Wise, No. A-07-CA-063 RP, 2009 WL 10699993, at *3 (W.D. Tex. Sept.

1, 2009). “The biggest concern with permitting treating physicians to testify in all circumstances

without providing expert reports is that this would permit circumvention of the policies underlying

the expert report requirement. A party might attempt to avoid Rule 26(a)(2)(B)’s requirement by

having a treating physician testify on an issue instead of having an expert do so.” Shelton, 2009

WL 10699993, at *3 (citing Fielden v. CSX Transp., Inc., 482 F.3d 866, 870 (6th Cir. 2007)). In

Shelton, then-Magistrate Judge Pitman excluded the opinion of a physician “concerning the

defensive nature of the injuries suffered by Plaintiff” because they “were not part of the treatment”

that physician provided. Id. at *4. Judge Pitman thoroughly examined the law from other federal

courts of appeals and many district courts, including those within the Fifth Circuit, and found that

“[t]he weight of authority appears in favor of limiting treating physicians who have not filed expert

reports to testimony concerning their treatment.” Id. at *2–3 (collecting cases).

       Here, Plaintiff designated Leonard as a “treating provider” to testify regarding Plaintiff’s

“injuries sustained…in the incident made the subject of this suit, their medical diagnosis [and]

prognosis.” ECF No. 36 at 4. However, Leonard’s deposition testimony reveals that his opinion

extends beyond medical diagnosis and prognosis and touches upon causation. Certainly, Leonard

may testify—based on his education and experience as a treating neurosurgeon—as to the effects

vehicular collisions may have on the spine generally. But in this case, to the extent Leonard relies

on sources other than those of a treating physician to causally connect the accident at issue in this

lawsuit and Plaintiff’s injuries, Leonard’s opinion exceeds that of a treating physician and should

have been disclosed under Rule 26(a)(2)(B). For example, Leonard testified that a motor vehicle

collision like the one described in Plaintiff’s crash report, where an 18-wheeler sideswipes another

vehicle, can cause injuries to the cervical spine. Leonard Dep. 11:4–22. Leonard based that



                                                 8
            Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 9 of 26




opinion on his review of the Texas Peace Officer’s Crash Report, which he reviewed in anticipation

of litigation. Id. 37:7–19. Leonard admits that he did not review the crash report in the course of

his treatment of Plaintiff, and that he would not normally review such a document in the course of

treatment. Id. 37:14–39:1.2 This testimony exceeds that of a treating physician, is beyond the

scope of Plaintiff’s designation of Leonard under Rule 26(a)(2)(C), and should have been disclosed

pursuant to Rule 26(a)(2)(B).

         The Court further finds that exclusion of Leonard’s testimony that exceeds that of a treating

physician is warranted under Rule 37. FED. R. CIV. P. 37(c)(1). Plaintiff provides no justification

for her failure to disclose Leonard (other than her argument that such disclosure was not required).3

And Plaintiff’s failure to properly disclose Leonard’s opinions was not harmless because

Defendants were not afforded the opportunity to review a written report and the other materials

required by Rule 26(a)(2)(B) before Leonard’s deposition. Limitation of Leonard’s testimony is




2
  Q: “And a police report isn’t something that you’re normally going to look at in the course of your treatment…of a
patient; correct?”
A: “Correct, unless I’m asked to opine on specific points in the police report in a setting such as this. It’s normally
not part of the evaluation of a patient.”
Q: “So as a treating physician, when you go to treat a patient, a police report is something outside of the normal realm
of what you would look at in your normal practice as a neurosurgeon; correct?”
A: “Correct….”
Q: “And so, that document was provided to you basically for the purpose of this litigation; correct?”
A: “Well…you have to ask whoever provided it. I have no idea what their purpose was.”
Q: “Okay. But it wasn’t provided to you for the purpose of providing treatment to [Plaintiff]; correct?”
A: “Correct. Again, I only saw it a few moments before we started the deposition.”
3
  Defendants are correct that the Fifth Circuit, in reviewing a trial court’s exercise of its discretion to exclude experts
not properly designated, considers four factors: “(1) the explanation for the failure to identify the witness; (2) the
importance of the testimony; (3) potential prejudice in allowing the testimony; and (4) the availability of a continuance
to cure such prejudice.” Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004). Plaintiff
does not argue that her failure to designate is substantially justified or harmless, so the Court does not find it necessary
to go into exhaustive detail analyzing these factors. However, the Court notes that (1) Plaintiff offers no explanation
for her failure to properly designate Leonard; (2) Plaintiff does not assert the importance of Leonard’s testimony, but
“the importance of proposed testimony cannot ‘singularly override the enforcement of local rules and scheduling
orders,’” id.; (3) Plaintiff’s failure to properly designate Leonard precluded Defendants from preparing to depose
Leonard as a causation expert, and Defendants should not have the bear the cost of curing that prejudice, and (4) a
continuance would not cure any prejudice to Defendants without undue delay and expense to Defendants themselves.

                                                             9
          Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 10 of 26




necessary to prevent “circumvention of the policies underlying the expert report requirement.”

Shelton, 2009 WL 10699993, at *3.

        The Court will therefore follow the “weight of authority” discussed by Judge Pitman in

Shelton and limit Leonard to testimony related to his role as a treating physician. Any causation

opinion Leonard offers that was not formed in the course of treating Plaintiff, or that is based on

facts not known or considered at the time of Plaintiff’s treatment (such as the Texas Peace Officer’s

Crash Report) will be excluded pursuant to Rule 37. However, Leonard’s opinions and testimony

as a treating physician were adequately disclosed under Rule 26(a)(2)(C), and Rule 37 provides

no basis for their exclusion.4 The Court will therefore evaluate the admissibility of Leonard’s

properly disclosed testimony under Rule 702.

                     ii. Is Leonard’s causation opinion admissible under Rule 702?

        Next, Defendants argue that Leonard’s opinions as to causation are not reliable and should

be excluded. To the extent this relates to Leonard’s causation testimony that has already been

excluded as improperly disclosed, this argument is moot. See supra Section II(a)(i). Leonard’s

opinion as to causation that he formed as Plaintiff’s treating physician during the scope of that

treatment were not excluded under Rule 37. Id.

        At the time of treatment, Leonard noted in his assessment that Plaintiff suffered an “[i]njury

due to motor vehicle accident.” Leonard Dep. 152:14–153:7. During his deposition, Leonard

testified that in the course of diagnosing a patient’s condition, he is required to assess how a patient

was injured and to “assign a causative event when at all possible.” Leonard Dep. 55:21–57:5.


4
  This includes any opinion as to causation formed during the course of treatment as well as Leonard’s testimony as
to the reasonableness and necessity of Plaintiff’s medical expenses. See ECF No 49-2 at 11 (Leonard’s documented
“assessment” that Plaintiff suffered an “[i]njury due to motor vehicle accident”); Leonard Dep. 152:14–153:7
(explaining that in the normal course of treatment he reviews patient’s medical records from other providers and is
familiar with total charges); ECF No. 36 at 4 (disclosing that Leonard “may testify regarding…the reasonable and
necessary cost” of Plaintiff’s medical treatment).

                                                        10
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 11 of 26




Leonard follows a three-step methodology for determining causation that he learned during

residency: (1) whether the cause for the injury in question is reasonably plausible, (2) whether

there is a temporal relationship between the cause and the injury, and (3) whether there is a more

plausible cause for the patient’s symptoms. Leonard Dep. 88:13–91:11. “[W]hen those three

criteria are met,” Leonard “was trained that you can accurately and confidently ascribe causation

to a particular incident.” Leonard Dep. 91:8–10. That’s the process Leonard applied in this case

to form his opinion that, based on reasonable medical probability, that the motor vehicle accident

Plaintiff reported to him during her first visit was the cause of Plaintiff’s injuries and symptomatic

pain. Leonard Dep. 34:10–24; 91:10–11. Leonard based his opinion on Plaintiff’s health history

that she reported to Leonard in writing and verbally, his physical examination and treatment of

Plaintiff, and his review of MRI imaging of Plaintiff’s spine.

       Defendants argue that Leonard’s causation opinion is not reliable because it is based on

insufficient facts: namely, that Leonard failed to consider and exclude other possible causes of

injury when forming his opinion. ECF No. 45 ¶ 36 (citing McNabney v. Lab Corp. of Am., 153 F.

App’x 293, 295 (5th Cir. 2005)). According to Defendants, Leonard did not review “numerous

relevant items and pieces of information…prior to rendering his opinions,” including Plaintiff’s

medical records from: Guadalupe Regional Medical Center, where she was treated two days after

the accident; Plaintiff’s gynecologist, Dr. Reddy, who treated Plaintiff shortly after the accident;

or Perry Chiropractic Clinic related to an MRI. ECF No. 45 ¶¶ 39–41. Defendants also claim

Leonard was unaware of two prior accidents and did not take them into account in forming his

causation opinion. Id. ¶ 42. Finally, Defendants attack Leonard’s methodology used to render his

causation opinion as “inherently flawed” due to its reliance on temporal proximity. Id. ¶ 48.




                                                 11
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 12 of 26




       Plaintiff responds that Leonard’s opinions are reliable and based on a proper foundation

consisting of Leonard’s “medical education, training, extensive experience, expertise, knowledge

and skill as a neurosurgeon” and “his clinical and hands on examination of the Plaintiff and the

results of diagnostic imaging personally reviewed by” Leonard. ECF No. 49 at 3. Plaintiff urges

that the Daubert factors should not be rigidly applied when assessing the admissibility of clinical

medical testimony, and instead the Court should merely “determine whether the doctor’s proposed

testimony as a clinical physician is soundly grounded in the principles and methodology of his

field of clinical medicine.” Id. at 5. Plaintiffs argue that under the Texas “analytical gap” approach

the Court need not determine whether a medical causation expert’s opinion is correct but just that

it is reliable, and that such an expert “need not disprove or discredit every possible cause other

than the one espoused by him.” ECF No. 49 at 5 (citing Transcon. Ins. Co. v. Crump, 330 S.W.3d

211, 218 (Tex. 2010)) (internal citations omitted).

       The Court finds Leonard’s causation opinion admissible under Rule 702 and Daubert.

Although Defendants are correct that the Daubert factors apply to even a treating physician’s

causation opinion, the factors do not work to exclude Leonard’s opinion here. It is undisputed that

Leonard is qualified as an expert by virtue of his education and experience as a neurosurgeon.

Leonard applied his “technical” and “other specialized knowledge” to diagnose Plaintiff based on

her reported symptoms before and after the accident, diagnostic imaging, and his own physical

assessment of Plaintiff’s conditions. FED. R. EVID. 702(a), (b). Leonard applied his three-step

methodology to those facts to form his conclusion. FED R. EVID. 702(c), (d). Defendants raise the

issue of Leonard’s failure to review certain documents of Plaintiff’s treatment with other providers,

but this attack on the “bases and sources” of Leonard’s opinion is better put to the finder of fact

than to the Court in its gatekeeping role. Viterbo, 826 F.2d at 422 (“As a general rule, questions



                                                 12
           Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 13 of 26




relating to the bases and sources of an expert’s opinion affect the weight to be assigned that opinion

rather than its admissibility and should be left for the jury’s consideration.”).

         Defendants are correct that in some cases the trial court may exclude a medical causation

expert’s opinion as unreliable “where the expert failed to exclude other possible causes of injury”

or where the expert is unaware of the plaintiff’s “pertinent medical history.” See McNabney, 153

F. App’x at 295. However, Leonard’s failure to consider the two prior accidents Plaintiff was

involved in does not trigger such exclusion in this case. Plaintiff testified that she remembers

being involved in two prior motor vehicle collisions—both minor two-car collisions, one in the

1990s and one in the early 2000s. Dep. of Jessica Perez 35:7–36:12, 40:9–42:3, ECF No. 45-4

(hereinafter, “Perez Dep.”) (describing involvement in prior auto collisions in early 2000s and late

1990s). Plaintiff did not experience any symptoms after either collision or seek any medical

treatment. Id. This is not the type of “pertinent” medical history whose non-disclosure would

render Leonard’s opinion unreliable. See McNabney, 153 F. App’x at 295; Viterbo, 826 F.2d at

423. Unlike in McNabney, Leonard is Plaintiff’s treating physician and bases his causation opinion

on more than just her deposition testimony.5 And unlike in Viterbo, the history Leonard failed to

consider—accidents that occurred over a decade ago and resulted in no symptoms—are not closely

related to the symptoms Plaintiff experienced after the accident in question here.6 See also Crump,


5
  In McNabney, the plaintiff suffered an injury to her left arm that she alleged was caused by a negligently conducted
blood draw procedure. McNabney, 153 F. App’x at 294. The McNabney expert opined that the blood draw was the
cause of plaintiff’s injury. But unlike Leonard, the expert in McNabney was not a treating physician and was retained
after the lawsuit had commenced. The McNabney expert also based his opinion solely on the plaintiff’s deposition
testimony and failed to consider that the plaintiff was an intravenous drug user for at least six years prior to the injury
and that she sustained a severe shoulder injury two years prior to the blood draw that caused many of the same
symptoms plaintiff attributed to the blood draw. Id. at 294–95.
6
  In Viterbo, a treating physician relied on the plaintiff’s oral history, the tests conducted, and one study to support his
opinion that plaintiff’s depression, nervousness, hypertension, renal failure, and other ailments were caused by
plaintiff’s exposure to a pesticide. Viterbo, 826 F.2d at 423. The Fifth Circuit affirmed the district court’s exclusion
of the expert’s testimony as unreliable in part because the plaintiff’s oral history “was incomplete in a critical area”—
namely, that the plaintiff had a family history of depression and hypertension and that several of his relatives had been
hospitalized and treated for these symptoms. Id.

                                                            13
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 14 of 26




330 S.W.3d at 218 (expert only required to offer evidence excluding other “plausible causes of the

injury or condition that could be negated”).

       Finally, Defendants’ attack on Leonard’s methodology is without merit. Defendants insist

on the importance of a physician performing a differential analysis in order to rule out other causes

of injury. ECF No. 45 ¶ 37. Leonard in fact testified that he performed a differential diagnosis of

Plaintiff as he does in all of his evaluations of patients. Leonard Dep. 40:12–23. Defendants take

issue with Leonard’s “reliance upon the temporal proximity of the reported symptoms in relation

to the accident” as “insufficient to support a causal conclusion.” ECF No. 45 ¶ 46. But Leonard’s

testimony makes clear that temporal proximity is but one consideration in his three-step

methodology for assigning causation to a patient’s injury.

       Defendants’ arguments against the admissibility of Leonard’s causation opinion are better

taken as attacks on the weight that should be afforded his testimony for a jury, not the Court, to

determine. Leonard will be permitted to provide his causation opinion that was formed in the

course of his treatment of Plaintiff.

                  iii. Is Leonard’s testimony as to medical expenses reliable and admissible?

       Finally, Defendants argue that Leonard’s opinions regarding the expenses charged for

Plaintiff’s care fail to meet Rule 702’s standards for admissibility. ECF No. 45 ¶ 49. Leonard

testified that it is his opinion that the treatment Plaintiff received following the accident “was

reasonable and necessary,” and that the charges “are the usual and customary charges” and “are

reasonable.” Leonard Dep. 34:25–35:21.

       Defendants argue that, as with Leonard’s causation opinion, his opinion on Plaintiff’s

medical expenses is premised on insufficient facts and “mere conjecture.” ECF No. 45 ¶ 50.




                                                 14
           Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 15 of 26




Specifically, Defendants take issue with Leonard’s opinion on the reasonableness of three distinct

charges for the following reasons:

      •   Foundation Surgical Hospital, where Leonard performed surgery on Plaintiff,
          because:
              o Leonard opined the charges were in line with what other area hospitals
                 charge but provided no documents to support this contention;
              o Leonard did not review the actual itemization of the charges; and
              o Leonard opined on the reasonableness of charges that are routinely not
                 allowed to be charged by other hospitals in the area.
      •   Perry Chiropractic Clinic, because Leonard did not review specific billing records
          and entries for this facility; and
      •   Guadalupe Regional Medical Center, because:
              o Leonard assumed the care rendered to Plaintiff was related to her injuries in
                 this suit, and
              o Leonard did not review the records from this facility before rendering his
                 opinion.

ECF No. 45 ¶¶ 50–57.

          Plaintiff responds that Leonard is qualified to give his opinion as to the reasonableness of

Plaintiff’s medical charges, and that his opinion is reliable, because of his experience performing

spinal surgeries in San Antonio since 2004, his familiarity with the costs of those surgeries in the

area, and his familiarity with the costs of various treatment received by Plaintiff. ECF No. 49 at

10.

          The Court agrees with Plaintiff that Leonard’s opinion as to Plaintiff’s medical charges is

admissible. Leonard based his opinion on his experience performing 75 to 100 surgeries like the

one he performed on Plaintiff per year throughout his career—a total of approximately 1,500 to

2,000 surgeries. Leonard Dep. 61:23–62:1. In his experience, the fees charged by Foundation

were the “average charge” for a similar surgery. Id. 62:2–12. Leonard admits that he based his

opinion on reasonableness of the charges on “the totality of the charges” and not their itemization.

Id. 110:23–24. Leonard further testified that in his role as a treating physician he regularly reviews

and is familiar with charges for other treatment Plaintiff received, such as chiropractic and

                                                  15
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 16 of 26




emergency care for spinal injuries. Id. 153:4–17. Leonard’s opinion is based on his “specialized

knowledge” as a practicing spinal surgeon familiar with the type of injury Plaintiff sustained and

the treatment such injuries regularly requires. FED. R. EVID. 702. Defendants’ attacks on

Leonard’s opinion on the reasonableness of Plaintiff’s medical charges—like their attacks on

Leonard’s causation opinion—are on the “bases and sources” of his opinion. Such questions

“affect the weight to be assigned to that opinion rather than its admissibility” and should “be left

for the jury’s consideration.” Viterbo, 826 F.2d at 422. Therefore, the Court will permit Leonard

to testify as to the reasonableness and necessity of Plaintiff’s medical charges.

           b. Kerry V. Nelson

       Plaintiff designated Kerry V. Nelson (“Nelson”) as her sole retained expert witness. ECF

No. 36 at 9. Nelson is a “truck and safety expert” who is “expected to testify as to the link between

force magnitude and visible damage in a motor vehicle collision that resulted in vehicle damages,

the relationship between impact force on the vehicle and the force transmitted to the vehicle

occupants during the incident in this case.” Id. Plaintiff provided to Defendants Nelson’s written

report and curriculum vitae. Id.

       Defendants move to limit two specific aspects of Nelson’s testimony: opinions about the

actions and omissions of Defendant Boecken, and opinions that Defendants argue are “nothing

more than an attempt to render legal conclusions related to…gross negligence.” ECF No. 50 ¶¶

7–8. Plaintiff failed to timely respond to Defendants’ motion, and so has failed to meet her burden

to show the challenged testimony is admissible. See Moore v. Ashland Chem. Inc., 151 F.3d 269,

276 (5th Cir. 1998) (“the party seeking to have the district court admit expert testimony must

demonstrate that the expert’s findings and conclusions…are reliable”). The Court will therefore

GRANT the motion as unopposed as stated below. See Local Rule CV-7(e)(2) (“If there is no



                                                 16
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 17 of 26




response filed within the time period prescribed by the rule, the court may grant the motion as

unopposed.”).

                   i. Nelson’s opinions regarding Boecken’s actions and omissions

       In his expert report, Nelson provides the following opinions and conclusions regarding

Defendant Boecken: (1) Boecken had an obligation to maintain a proper lookout at all times while

operating his Commercial Motor Vehicle (“CMV”); (2) Boecken had an obligation to effectively

manage the space around his CMV at all times while under operation; and (3) Boecken had an

obligation to initiate a safe lane change at all times while operating his CMV. ECF No. 50-1 at 2.

Additionally, according to Nelson the accident at issue in this lawsuit “was a result of Mr. Boecken

failing in his obligation to properly manage the area around his CMV while under operation by

not keeping a proper lookout at all times and making an unsafe lane change.” Id. at 3. It is this

latter opinion to which Defendants object.

       Defendants argue Nelson’s opinions as to Boecken’s actions and omissions are unreliable

and inadmissible under Rule 702 because they are “nothing more than [Nelson’s] subjective

interpretation of the events surrounding the accident.” ECF No. 50 ¶ 13. According to Defendants,

Nelson did not perform any actual scientific research, calculations, measurements, or accident

reconstruction work to support his opinions. Id. ¶¶ 14–17. Instead, Nelson bases his opinions on

his review of photographs from the incident, the testimony of Plaintiff and Boecken, applicable

safety regulations, and his experience in the trucking industry. Defendants argue that Nelson’s

opinions “are in the nature of attempted ‘accident reconstruction’ type testimony” even though

Nelson admits he did not perform an accident reconstruction to support his opinions in this case.

Id. ¶ 18. Defendants point to a similar case where Nelson’s opinion was excluded by Magistrate

Judge Elizabeth S. Chestney. Id. ¶ 19 (citing Alpizar v. John Christner Trucking, LLC, No. SA-



                                                17
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 18 of 26




17-CV-00712-FB, 2019 WL 1643743, at *10 (W.D. Tex. Apr. 16, 2019), report and

recommendation adopted, No. CV SA-17-CA-712-FB, 2019 WL 4087445 (W.D. Tex. May 17,

2019)). In Alpizar, Nelson was designated to testify as to the defendant-driver’s failure to be

attentive and to maintain safe following distance. Id. at *9. Defendants in that case moved to

exclude Nelson’s opinion as unreliable for basically the same reasons urged by Defendants here.

Id. at *10. Nelson based his opinion in Alpizar on his review of “the police report and [the driver’s]

deposition, as well as the Federal Motor Carrier Safety Regulations and the Texas Commercial

Motor Handbook regarding the need to maintain a safe following distance.” Id. Magistrate Judge

Chestney prohibited Nelson from offering testimony regarding the driver’s alleged actions or

omissions, but permitted Nelson to testify “as a trucking safety expert on 18-wheelers generally,”

including safe following distances and typical protocols to avoid a collision when operating an 18-

wheeler. Id.

       The Court agrees with Defendants that Nelson’s testimony regarding Defendant Boecken’s

actions or omissions is inadmissible as expert testimony under Rule 702. Although Nelson is

“qualified as an expert by knowledge, skill, experience, training, or education” to testify about

trucking safety and regulations generally, his opinions about the specific accident in this case are

supported by nothing more than his review of photographs and deposition testimony. Such

testimony is not “the product of reliable principles and methods,” as required by Rule 702—rather,

it is merely the conclusion of the expert connected to the underlying facts only by the expert’s ipse

dixit. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 157 (1999). Therefore, Nelson’s opinions

regarding Boecken’s actions or omissions will be excluded. Nelson will be permitted to testify

regarding a CMV-operator’s obligations generally; he will not be permitted to testify regarding

Boecken’s failure to comply with those obligations.



                                                 18
           Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 19 of 26




                      ii. Nelson’s opinions regarding gross negligence

         Nelson concludes in his expert report that “CAB Transport allowed an unqualified and

unsafe driver to operate a CMV on their behalf.” ECF No. 50-1 at 5. Nelson further opines that

Boecken “had an obligation to operate his CMV in a safe manner and failed in that obligation. As

a result, both CAB Transport and Mr. Boecken consciously disregarded the safety and welfare of

the motoring public creating a risk of serious injury or death should a collision occur.” Id.

Defendants argue this “opinion” is nothing more than an attempt “to offer a legal conclusion

related to Plaintiff’s gross negligence cause of action,” parroting the elements of gross negligence

under Texas law. ECF No. 50 ¶ 25 (citing Tex. Civ. Prac. & Rem. Code § 41.001(11)).7

         The Court agrees with Defendants that this portion of Nelson’s opinion ventures into

impermissible legal conclusions and “invades the court’s province and is irrelevant.” See Owen v.

Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983). “Although expert testimony is not

objectionable solely because ‘it embraces an ultimate issue to be decided by the trier of fact,’

experts are not permitted to render conclusions of law.” Albert Sidney Johnston Chapter, Chapter

No. 2060, United Daughters of the Confederacy v. Nirenberg, No. SA-17-CV-1072-DAE, 2018

WL 5114150, at *4 (W.D. Tex. Oct. 18, 2018) (citing FED. R. EVID. 704(a) and Owen, 698 F.2d at

240). Accordingly, Nelson will not be allowed to testify that Defendants Boecken or CAB

Transport “consciously disregarded the safety and welfare of the motoring public creating a risk

of serious injury or death should a collision occur.” Nelson’s opinion as to Boecken’s failure to

operate his CMV in a safe manner has already been limited: Nelson is permitted to testify as to a



7
 Texas law defines “gross negligence” as “an act or omission: (A) which when viewed objectively from the standpoint
of the actor at the time of its occurrence involves an extreme degree of risk, considering the probability and magnitude
of the potential harm to others; and (B) of which the actor has actual, subjective awareness of the risk involved, but
nevertheless proceeds with conscious indifference to the rights, safety, or welfare of others.” TEX. CIV. PRAC. & REM.
CODE § 41.001.

                                                          19
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 20 of 26




driver’s obligations generally, but not as to Boecken’s specific actions or omissions. See supra

Section II(b)(i). Finally, Nelson is not permitted to offer his opinion that CAB Transport “allowed

an unqualified and unsafe driver to operate a CMV on their behalf,” though he may testify as to

the obligations of motor carriers generally.

           c. Christine Dickison

       Defendants designated Christine Dickison (“Dickison”) as one of several retained expert

witnesses. ECF No. 38 at 11–12. Dickison is a registered nurse, Certified Professional Coder, and

Certified Professional Medical Auditor who is “expected to provide testimony with respect to the

medical expenses charged to Plaintiff” by various medical providers “for various treatments

received.” Id. Defendants provided to Plaintiff Dickison’s written report and curriculum vitae.

Id. at 12. In her counter-affidavits, provided as part of Defendants’ expert designation, Dickison

explains that she reviewed medical and billing records from five of Plaintiff’s medical providers.

ECF Nos. 59-1, 59-2. Dickison compares the medical providers’ “billing/coding with the medical

documentation to determine if the coding was properly applied” using standard “CPT codes” as

defined by the American Medical Association for all medical services across the United States.

Id. at 2. Dickison ultimately opines on whether the charges “are reasonable for the zip code and

specific date when the services were provided” using a database called Context4Healthcare

(“C4H”). Id. at 3. C4H helps Dickison determine the “median charge” (or 50th percentile) for the

specific CPT code—that is, the median value “for that same service in the same given area on the

same date of service.” Id. Dickison also relied upon the Texas Price Point website for “inpatient

usual and customary” charges, using the median charge for hospitals in Bexar County, Texas in

2017. Id. Plaintiff moves to strike Dickison as a witness because she is not “qualified as an




                                                20
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 21 of 26




‘expert’,” and because Dickison’s opinion lacks foundation, is unreliable, and is irrelevant. ECF

No. 51. For the reasons below, the Court will DENY Plaintiff’s motion.

                   i. Is Dickison qualified as an expert?

       Plaintiff urges that Dickison is not qualified as an expert under Federal Rule of Evidence

702 or Daubert. According to Plaintiff, Dickison “does not have the education or training” needed

to determine reasonable charges for neurosurgery, and Dickison does not otherwise have

specialized knowledge that qualifies her as an expert. Id. at 3–4. Defendants respond that Dickison

is qualified to serve as an expert by virtue of her education, knowledge, skill and experience. ECF

No. 59 ¶ 8.

       The Court agrees with Defendants that Dickison is qualified to testify as an expert witness

on Plaintiff’s medical charges. Dickison’s extensive training and experience evaluating medical

charges qualify her as an expert “by knowledge, skill, experience, training, or education” and her

“technical or other specialized knowledge will help the trier of fact to understand the evidence or

to determine a fact in issue.” FED. R. EVID. 702. Dickison has experience as a practicing nurse,

nurse consultant, and owner of a medical bill auditing business. ECF No. 59-1. She has also been

trained and educated in medical coding and medical bill auditing by the American Association of

Professional Coders. Id. Overall, Dickison has over 22 years of experience in the healthcare field,

14 of those specifically in medical billing review, coding, and auditing. Id. Dickison’s use of a

database that compiles information about medical charges does not somehow disqualify her from

testifying as an expert. Texas courts have found an expert qualified to provide opinion testimony

on the reasonableness of medical charges where the expert is not a medical provider, or where the

expert relies on data from a database to support their opinion. See Gunn v. McCoy, 554 S.W.3d

645, 674–75 (Tex. 2018); In re Brown, No. 12-18-00295-CV, 2019 WL 1032458, at *3 (Tex. App.



                                                21
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 22 of 26




—Tyler Mar. 5, 2019), mandamus dismissed, No. 12-18-00295-CV, 2019 WL 1760103 (Tex. App.

—Tyler Apr. 10, 2019, orig. proceeding). And use of the C4H database Dickison relied on requires

the user to be “proficient in the use of CPT codes, the use of CPT modifiers, billing interpretation,

and the different medical fee schedules”—all specialized knowledge that Dickison possesses by

virtue of her experience and education. The Court therefore finds Dickison is qualified to testify

as an expert under Rule 702.

                   ii. Are Dickison’s opinions properly founded and reliable?

        Plaintiff argues that Dickison’s opinion is unreliable “for several reasons.” ECF No. 51 at

4. First, Plaintiff takes issue with the C4H program Dickison used to form her opinions because

she was not involved with developing the program, has no idea how billing data is submitted to

the database, and “cannot personally vouch for the accuracy of the raw data collected and entered”

by C4H. Id. at 4–5. Next, Plaintiff complains there is “no actual printout from the [C4H] program

itself” but just what Dickison listed in her reports. Id. at 5.

        Defendants respond that Dickison’s opinions “are grounded in a reliable methodology

which requires her specialized expertise to interpret and correlate Plaintiff’s medical and billing

records.” ECF No. 59 ¶ 14. Specifically, Dickison’s analysis of Plaintiff’s billing records requires:

reviewing the CPT codes found in the records (which are standardized by the American Medical

Association and state to state, and apply to all healthcare providers); comparing the CPT codes

with the records to determine whether the correct codes were used; relying on reference manuals

published by the AMA for the applicable years; and determining whether the medical records

support the use of the CPT codes reflecting in the billing record. Id. ¶ 15. As for Dickison’s

reliance on the C4H database, Defendants state that Dickison uses the database to evaluate charges

on Plaintiff’s billing record compared to other providers in the area. Dickison relied on the C4H



                                                  22
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 23 of 26




database, as well as other sources (such as the Texas Price Point resource maintained by the Texas

Hospital Association) to opine “as to the median, usual, customary, and reasonable charge to be

submitted for Plaintiff’s treatment.” Id. ¶¶ 18, 20.

       The Court agrees with Defendants that Dickison’s testimony is reliable under Rule 702 and

Daubert. Dickison details her methodology, which requires her to evaluate Plaintiff’s medical

billing records and compare them to nationwide CPT codes, apply her expertise to determine

whether medical documentation supports those charges, and evaluate the manner of billing by

those providers. See ECF No. 59-1 at 9–12. Dickison’s use of the C4H database does not render

her methodology unreliable. See Koenig v. Beekmans, Case No. 5:15– CV–0822–OLG, 2017 WL

7732809, at *3 (W.D. Tex. Mar. 23, 2017) (rejecting defendants’ argument that plaintiff’s expert’s

use of a database to determine future medical expenses was unreliable or constituted an improper

methodology). Plaintiff’s attack on Dickison’s opinion goes to the “bases and sources of an

expert’s opinion” and “affect[s] the weight of the evidence rather than its admissibility.” Id. Such

a dispute “should be left for the finder of fact.” Id.

                   iii. Are Dickison’s opinions relevant?

       Finally, Plaintiff argues Dickison’s “reports are irrelevant because they state that only the

fiftieth (50th) percentile constitutes a ‘reasonable’ charge.” ECF No. 51 at 5. Plaintiff argues this

is irrelevant “[c]onclusive opinion testimony…because it does not tend to make any material fact

‘more or less probable.’” Id. at 6 (citing Wal-Mart Stores, Inc. v. Merrill, 313 S.W.3d 837, 839

(Tex. 2010)).

       Defendants respond that Dickison’s opinions, which rely on databases compiling list prices

and actual prices of medical expenses, are “certainly relevant to the reasonableness of Plaintiff’s

medical expenses, an element of her claimed damages.” ECF No. 59 at 12. The Court agrees.



                                                  23
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 24 of 26




Dickison’s opinions, which center around a compiled database’s 50th percentile data point, are

certainly relevant to the issue of reasonableness. Dickison’s opinion has a “tendency to make a

fact more or less probable than it would be without the evidence,” and will “assist the trier of fact

to understand the evidence or to determine a fact in issue.” FED. R. EVID. 401; Daubert, 509 U.S.

at 591. Whether Dickison’s opinion is ultimately correct is not for the Court to decide as a

“gatekeeper” under Daubert. That Plaintiff takes issue with the use of the 50th percentile data

point, rather than some other data point, goes to the weight of Dickison’s opinion, not to its

relevance.

             d. Dr. Warren F. Neely, M.D.

       Defendants designated Dr. Warren F. Neely, M.D. (“Neely”) as another of their retained

expert witnesses. ECF No. 38 at 7. Neely is a doctor who specializes in neurological surgery, and

“is expected to offer testimony concerning the Plaintiff[’s] alleged injuries, the relation, if any,

between the accident in question and Plaintiff’s injuries at issue, his review of the medical records

and evidence obtained in this case, and the reasonableness and necessity of any future medical

treatment and expenses for Plaintiff.” Id. at 7–8. More specifically, Neely “is expected to testify

the cervical spine surgery performed on [Plaintiff] by Dr. Leonard was not reasonable and

necessary.” Id. at 8. Defendants provided to Plaintiff Neely’s written report and curriculum vitae.

Id.

       Plaintiff moves to strike or limit Neely’s testimony. ECF No. 52. Specifically, Plaintiff

objects to Neely’s opinion that the charges for Plaintiff’s surgery were excessive based on his

“familiar[ity] with the usual and customary payments by Medicare and commercial health

insurance companies, in the San Antonio and South Texas area, for surgical procedures of this

type.” Id. at 2. Plaintiff argues that this portion of Neely’s testimony is irrelevant and inadmissible



                                                  24
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 25 of 26




under Texas law. Id. at 3. According to Plaintiff, “[b]ecause Dr. Neely’s testimony is centered

around amounts that are typically reimbursed by various collateral sources, his testimony is

irrelevant and inadmissible.” Id.

       Defendants respond that Neely’s opinion that the charges for Plaintiff’s surgery were

excessive is reliable and relevant, and that any attempt to limit his testimony as irrelevant is

“premature” because “of the absence of critical information concerning the source of any payments

made for Plaintiff’s treatment at this facility.” ECF No. 60 at 3. According to Defendants, because

of the ongoing discovery dispute regarding the production of “records concerning the amount

allegedly paid for Plaintiff’s medical expenses, who made the payment, along with any agreements

or correspondence with the third party payor…it is unknown whether Plaintiff’s total medical

expenses owed to Foundation have been, or will be determined by negotiated reimbursement

rates.” Id. ¶¶ 16–17.

       The Court finds (and Plaintiff does not dispute) that Neely’s testimony is admissible under

Rule 702 and Daubert. Plaintiff only argues that Neely’s opinion is “irrelevant and inadmissible”

under Texas’s collateral source rule. The collateral source rule “precludes any reduction in a

tortfeasor’s liability because of benefits received by the plaintiff from someone else—a collateral

source.” Haygood v. De Escabedo, 356 S.W.3d 390, 394–95 (Tex. 2011). This rule has no

applicability to Neely’s proposed expert testimony. Neely opines that the “estimated charges for

surgery by Dr. Leonard, and the actual billed charges by Foundation Surgical Hospital” for

Plaintiff are “excessive.” ECF No. 52-2 at 3. One of the bases of Neely’s opinion is his familiarity

“with the usual and customary payments by Medicare and commercial health insurance

companies…for surgical procedures of this type.” Id. Neely does not offer evidence of “benefits

received by [Plaintiff] from someone else.” Haygood, 356 S.W.3d at 394. Plaintiff’s objection to



                                                25
         Case 5:19-cv-00375-XR Document 73 Filed 06/10/20 Page 26 of 26




Neely’s opinion goes to the “bases and sources” of the opinion, not to inadmissible evidence of a

collateral source of payment to Plaintiff in this case. Plaintiff is entitled to question the weight

assigned to Neely’s opinion, but ultimately such a dispute is “left for the jury’s consideration.”

Viterbo, 826 F.2d at 422. Therefore, the Court will DENY Plaintiff’s motion to strike or limit

Neely’s testimony.

                                         CONCLUSION

       As stated herein, the Court GRANTS IN PART and DENIES IN PART Defendants’

Motion to Exclude the Testimony and Records of Plaintiff’s Designated Expert Witness Michael

Leonard, M.D. (ECF No. 45); GRANTS Defendants’ Motion to Limit the Testimony of Plaintiff’s

Designated Expert Witness Kerry V. Nelson (ECF No. 50); DENIES Plaintiff’s Motion to Strike

Retained Defense Witness Christine Dickison (ECF No. 51); and DENIES Plaintiff’s Motion to

Strike or Limit the Testimony of Retained Defense Witness Warren Neely, M.D. (ECF No. 52).

       It is so ORDERED.

       SIGNED this 10th day of June, 2020.




                                              XAVIER RODRIGUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                26
